          Case 4:20-cv-01093-LPR Document 24 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICHARD WILLIS FULTON                                                              PLAINTIFF
ADC #086678

v.                            Case No. 4:20-CV-01093-LPR-JJV

TIM RYLES, et al.                                                               DEFENDANTS


                                             ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed and the time to do

so has expired. After a careful and de novo review of the record and the PFRD, the Court concludes

that the PFRD should be, and hereby is, approved and adopted in its entirety as this Court’s

findings in all respects.

        IT IS, THEREFORE, ORDERED that Plaintiff=s Amended Complaint (Doc. No. 8) is

DISMISSED without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal from any Order adopting this recommendation and the accompanying

Judgment would not be taken in good faith.

        DATED this 27th day of July, 2021.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
